56 F.3d 1393
Frank Johnsonv.Donna E. Shalala, Secretary of Health and Human Services,Robert B. Williams, HRS, Robert Butterworth, AttorneyGeneral, State of Florida, Mary Jones, HRS, Maurice M. Paul,Chief Judge, Northern District Court of Florida, William H.Stafford, Judge, Northern Dist. Court of Florida, William C.Sherill, Jr., Magistrate Judge Northern Dist. Court ofFlorida, Janet Reno, Attorney General, Dept. of Justice,Gregory Gregory Miller, U.S. Attorney Northern Dist. of Florida
NO. 94-2179
United States Court of Appeals,Eleventh Circuit.
May 22, 1995
N.D.Fla., 49
F.3d 732

1
DENIALS OF REHEARING EN BANC.